NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

COLLEEN MARIE KAUWOH,                           No.    16-56030

                Plaintiff-Appellant,            D.C. No.
                                                3:15-cv-01621-JLS-MDD
 v.

NANCY A. BERRYHILL, Acting                      MEMORANDUM *
Commissioner Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Southern District of California
                  Janis L. Sammartino, District Judge, Presiding

                          Submitted November 15, 2017**


Before: CANBY, TROTT, and GRABER, Circuit Judges.

      Colleen Marie Kauwoh appeals the district court’s decision affirming the

Commissioner of Social Security’s denial of her applications for disability

insurance benefits and supplemental security income under Titles II and XVI of the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Social Security Act. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, Zavalin v. Colvin, 778 F.3d 842, 845 (9th Cir. 2015), and we affirm.

      At step five of the sequential analysis, the administrative law judge (“ALJ”)

did not err in relying on the testimony of a vocational expert. The ALJ’s residual

functional capacity finding included a limitation of a sit/stand option. Although

the hypothetical question posed by the ALJ did not include this limitation, the

vocational expert’s testimony shows that she understood that Kauwoh had this

limitation and she incorporated this limitation in identifying the jobs that Kauwoh

could perform. See Molina v. Astrue, 674 F.3d 1104, 1121 (9th Cir. 2012)

(holding that court will uphold ALJ’s findings if their logic may reasonably be

discerned); cf. Bayliss v. Barnhart, 427 F.3d 1211, 1217-18 (9th Cir. 2005)

(holding that in order properly to rely on a vocational expert’s testimony, the ALJ

must present the expert with a hypothetical question that includes all of the

limitations that the ALJ finds credible and supported by substantial evidence in the

record).

      AFFIRMED.




                                          2